Citation Nr: 1630706	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-46 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The Board remanded these issues in October 2015 for further development.  Thereafter, the RO continued the denial of each claim in the April 2016 supplemental statement of the case and returned these matters to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sinusitis, rhinitis, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does shows that the Veteran's bilateral pes planus is manifested by symptoms that equate to pronounced flatfeet with marked pronation, extreme tenderness of the plantar surfaces and arch of the feet that result in significant limitations in walking and standing, and his overall symptoms are not improved by orthotic shoes or appliances.    


CONCLUSION OF LAW

The criteria for disability rating of 50 percent for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative, if any, of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide, and (3) that the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a letter dated in May 2007 satisfied the duty to notify provisions prior to the initial AOJ decision regarding the Veteran's increased rating claim for bilateral pes planus.

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in May 2007, July 2010, January 2013, and March 2016, lay statements from the Veteran, and a transcript of the February 2015 Board hearing.  

The VA examination reports dated in May 2007, July 2010, January 2013, and March 2016 show that the examiners reviewed the claims file, obtained an oral history of the Veteran's bilateral pes planus, and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms, and the effect those symptoms have on the Veteran's daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

The Veteran's increased rating claim for bilateral pes planus was remanded in October 2015 to obtain a VA examination that evaluated the current severity of the Veteran's service-connected bilateral pes planus and to obtain any outstanding treatment records.  The claims file contains a VA examination report dated in March 2016 that shows the examiner followed the directions of the Board and documented the current severity of the Veteran's bilateral pes planus.  VA treatment records from April 2005 to August 2014 were associated with the Veteran's claims.  Accordingly, the Board finds that there has been substantial compliance with the October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral pes planus is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  A 30 percent disability rating is warranted for severe bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is rated 50 percent disabling for a bilateral disability.  Id.

The Veteran was provided with a VA examination in May 2007 for his bilateral pes planus.  He reported pain in his arches if he walks more than approximately 100 feet, particularly on hard surfaces or if he has to carry something.  The Veteran would experience residual pain in his feet when he was not ambulatory.  The examiner noted that the Veteran was ambulatory and able to walk 100 feet at time, but the Veteran avoids walking more, because it exacerbates his baseline pain.  In addition, if the Veteran stands more than 15 or 20 minutes, he experiences exacerbation of the aching in his feet.  The examiner also revealed that the Veteran's feet become red intermittently.  The Veteran reported experiencing fatigue and lack of endurance due to pain.  He also reported constant cramping and aching in his arches.  At that time, the Veteran was prescribed Etodolac.  The Veteran denied any alleviating factors.  He wore padded shoes with inserts.  

Physical examination revealed that the Veteran had onychomycosis of his left toenail.  The Veteran had aching of both left and right arches on palpation.  
His bilateral Achilles tendon were perpendicular from the floor on non-weight bearing.  With weight bearing, the Veteran's bilateral Achilles tendon from the bottom angled medially 15 degrees.  Range of motion of both ankles was 5 degrees dorsiflexion and 15 degrees plantarflexion.  After repetitive motion of the ankle, the Veteran did not have any increase in pain, weakness, or instability.  He had a bunion on his left foot.  

A May 2007 private treatment record shows that the Veteran had hyperpronation, abduction of feet, equines with lack of dorsiflexion at the ankle joint, and pain upon weight bearing and upon ambulation of the plantar fascia.  The Veteran also was unable to wear normal shoe gear without pain.  The physician noted that the Veteran's gait abnormality was due in part to hallux limitus hyperpronation.  The Veteran had limitation of ambulation secondary to painful feet bilaterally.  

A VA examination conducted in July 2010 shows that the Veteran reported pain on the arch and dorsum of both feet (while standing, while walking, and at rest), swelling (while walking), redness, stiffness (while standing, while walking, and at rest), fatigability (while standing and walking), weakness (while standing and walking), and lack of endurance (while standing and walking).  The veteran has been provided with orthotics over the years and he continues to experience symptoms.  Functional limitations include that he can only stand for 15 minutes and he cannot walk more than 100 yards.  The Veteran uses an orthotic insert and cane for pes planus and plantar fasciitis.  Efficacy of the corrective shoes, inserts, or braces is fair. 

Physical examination revealed that there was no evidence of painful motion, swelling, instability, or weakness of the left foot.  There was evidence of arch tenderness and abnormal weight bearing with callosities.  The Veteran had a mild erythematous rash with scaling on the dorsum of the left foot.  Achilles alignment on the left was normal on non-weight bearing and inward bowing on weight bearing.  It was not correctible with manipulation, and there was pain on manipulation.  The examiner observed that the forefoot and midfoot were not malaligned.  The examiner described that the Veteran had mild pronation of the left foot.  An arch was present on non-weight bearing, but it was not present on weight bearing.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing of the right foot.  There was objective evidence of arch tenderness.  The Veteran had a mild erythematous rash with scaling on the dorsum of the right foot.  Achilles alignment on the right was normal on non-weight bearing and inward bowing on weight bearing.  It was not correctible with manipulation and there was pain on manipulation.  The forefoot and midfoot were not malaligned.  The examiner observed that the Veteran had mild pronation of the right foot.  An arch was present on non-weight bearing, but it was not present on weight bearing.

A private treatment record dated in March 2011 shows that the Veteran reported pain in the mid arch medial band of the plantar fascia of the bilateral feet.  He also noted pain in the bilateral plantar and dorsal medial hallux.  The physician noted that there was pain on dorsiflexion of the foot.  There was evidence of swelling and pain on direct palpation.  There was evidence of hyperpronation and calluses consistent with pes planus.   

The Veteran underwent another VA examination in January 2013.  The examination revealed that the Veteran had pain on use of both feet with pain accentuated on use.  There was no evidence of pain on manipulation of the feet.  There was an indication of swelling on use of both feet.  The Veteran had characteristic calluses on both feet.  The examiner noted that the Veteran's symptoms were relieved by arch support.  The Veteran did not have extreme tenderness of the plantar surface of both feet.  The examiner observed that the Veteran did not have decreased longitudinal arch height on weight-bearing and there was no evidence of marked deformity of either foot to include pronation or abduction.  The Veteran did not have inward bowing of the Achilles' tendon in both feet.  There was also no evidence of marked inward displacement and severe spams of the Achilles tendon on manipulation.  

The Veteran's private physician completed a VA Disability Benefits Questionnaire for flat feet in July 2015.  The Veteran reported that it was painful to ambulate or wear normal shoes.  The private physician observed that the Veteran had pain on use of both feet that was accentuated on manipulation.  There was an indication of swelling on use and he had characteristic calluses on both feet.  The private physician indicated that the Veteran uses orthotics, but he remains symptomatic.  The Veteran had extreme tenderness of the plantar surfaces on both feet with tenderness improved by orthopedic shoes or appliances.  There was evidence of decreased longitudinal arch height on weight-bearing with respect to both feet.  There was evidence of marked deformity of both feet and marked pronation of both feet that was improved with orthopedic shoes or appliances.  The weight-bearing line fell over or was medial to the great toe for both feet.  The Veteran did not have inward bowing of the Achilles tendon.  There was no evidence of marked inward displacement or severe spasm of the Achilles tendon.  

A VA examination of the feet conducted in March 2016 reveals that the Veteran reported constant, moderate, aching bilateral foot pain.  The Veteran noted that the pain was worse with prolonged standing or walking.  He used arch support and custom orthotics, warm foot soaks, and hot towels to the feet to help with the pain.   The Veteran did not report that flare-ups impact the function of the foot.  The Veteran experiences pain and lack of endurance with prolonged standing or walking.  The examiner concluded that the Veteran had pain on use of the feet that was accentuated on use.  The Veteran did not have pain on manipulation of the feet.  There was no indication of swelling on use.  The Veteran did not have characteristic callouses.  He used arch supports and orthotics that relieved the symptoms of both feet.  The Veteran had extreme tenderness of plantar surfaces on both feet.  Orthotic shoes or appliances improved the tenderness of the left foot.  The Veteran had decreased longitudinal arch height for both feet on weight-bearing.  There was no evidence of marked deformity to include marked pronation of both feet.  The weight-bearing line did not fall over or was medial to the great toe for either foot.  The Veteran did not have inward bowing of the Achilles tendon for either foot.  There was no evidence of inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner determined that there was pain on physical examination, but it did not contribute to functional loss or additional limitations.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's bilateral pes planus more closely approximates pronounced flat foot with marked pronation and extreme tenderness of plantar surfaces of the feet, and that his overall symptoms are not improved by orthopedic shoes or appliances.  In this regard, the Veteran's private treatment records show that the Veteran has hyperpronation and abduction of the bilateral feet.  A May 2007 private treatment record documented that the Veteran's hyperpronation was so significant that it resulted in an altered gait.  Furthermore, a July 2015 private evaluation revealed that the Veteran had marked deformity of both feet and marked pronation of both feet.  The VA examinations and private treatment records demonstrate that the Veteran experience pain or tenderness on palpation of the bilateral feet.  The Veteran has also consistently reported pain and aching of the arches and dorsum of the feet throughout the appeal period.  The July 2015 private evaluation and the March 2016 VA examination specifically note that the Veteran has extreme tenderness of the plantar surfaces.  The private treatment records and VA examinations reveal that the Veteran continued to have pain in both feet even with the use of orthotics.  The Board also finds it significant that the VA examinations reveal that the Veteran's bilateral pes planus significantly impact his ability to stand and walk.  Accordingly, the evidence of record shows that the Veteran's symptoms of bilateral pes planus more closely approximates a 50 percent disability rating for the entire appeals period.

A 50 percent disability rating is the maximum schedular rating that can be assigned under Diagnostic Code 5276 and under any other diagnostic code addressing the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2015).  Moreover, the Board does not find that there are any other diagnostic codes that it should consider to see if the Veteran is entitled to a schedular rating higher than 50 percent for his bilateral foot disability or to receive separate compensable ratings.  In this regard, the Board notes that the Veteran is service connected for bilateral pes planus and his disability is specifically contemplated by and ratable under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  Therefore, the Board finds that it need not attempt to rate his disability under another less appropriate diagnostic code.

In reaching the above conclusion, the Board has considered the Veteran's statements with regard to the severity of his bilateral pes planus and associated symptoms.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or difficulty ambulating.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain, difficulty standing for more than 15 minutes, and problems ambulating as well as the severity of such during his VA examinations, while seeking treatment through a private physician, and during his Board hearing.  He is competent to provide such statements and the Board finds that the Veteran's statements are credible.  Therefore, in reaching the above conclusion, the Board has taken into consideration the Veteran's competent and credible claims about his observable symptoms.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with the established criteria found in the rating schedule for pes planus shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran retired in 1997 in part due to his bilateral foot disorder.  However, the evidence does not indicate that his bilateral pes planus has caused marked interference with his employment that is not already contemplated in the rating code.  Furthermore, the medical record does not show that the Veteran's bilateral pes planus has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is retired and has not asserted, nor does the evidence suggest, that his appeal for an increased evaluation for pes planus raises a TDIU claim.


ORDER

Entitlement to a disability rating of 50 percent for service-connected bilateral pes planus is granted.


REMAND

With respect to the Veteran's service connection claims for sinusitis and rhinitis, the Board remanded the claims in October 2015 to provide the Veteran with a VA examination and medical opinion.  The VA examiner in March 2016 determined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Thereafter, in support of the medical opinion, the examiner explained that there is no documentation of a complaint or diagnosis of allergic rhinitis or sinusitis in the service treatment records, civilian medical records, or in VHA records.  The examiner then provided the opinion that "it is NOT at least as likely that the rhinitis and sinusitis incurred in or caused by service."  As the examiner provided conflicting opinions, a remand is necessary to clarify the examiner's opinion.  

Regarding the Veteran's service connection claims for bilateral hearing loss and tinnitus, the Board remanded the claims to an examiner of appropriate medical expertise for a medical opinion.  The Board left it up to the discretion of the examiner to determine if another examination is necessary.  The examiner was requested to provide an opinion on whether the Veteran's bilateral hearing loss and tinnitus are causally or etiologically related to the Veteran's active military service.  The examiner was asked to reconcile any contradictory medical evidence and to address the Veteran's lay contentions.  Further, the Board specifically asked to address the possibility of delayed onset of both bilateral hearing loss and tinnitus.  A VA examiner in March 2016 provided a medical opinion that only addressed the service connection claim for hearing loss.  Furthermore, the examiner did not specifically discuss the possibility of delayed onset of both bilateral hearing loss and tinnitus as requested by the Board.  In light of the foregoing, the Veteran should be provided with another medical opinion.
  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claims for rhinitis, sinusitis, hearing loss, and tinnitus.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating with the claims file any outstanding evidence, schedule a VA respiratory examination to evaluate the Veteran's service connection claims for rhinitis and sinusitis.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed rhinitis, sinusitis, or other relevant disability is related to the Veteran's active military service to include any symptoms shown in service.

The examiner must provide an explanation for all conclusions.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions to include that the onset of symptoms of rhinitis and sinusitis was during active military service.  The examiner is also asked to address the Veteran's reported symptoms of coughing up blood and throat trouble as part of the June 1960 separation examination. 

3. After completing directive (1) and associating any outstanding evidence with the claims file, forward the claims file to an appropriate medical expert to opinion a medical opinion with respect to the Veteran's service connection claims for bilateral hearing loss and tinnitus.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is adequate.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss and/or tinnitus are related to the Veteran's active military service to include as due to acoustic trauma.

The examiner should provide an explanation for all conclusions reached.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.  The examiner is specifically asked to address the Veteran's lay statements of symptoms of tinnitus in service.  

Furthermore, the examiner should discuss the possibility of a delayed onset of both bilateral hearing loss and tinnitus.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


